DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4 and 7 – 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 20180110066 A1; hereinafter “Luo”).
For claim 1, Luo teaches configuring, by a network device for a terminal device, a scheduling request (SR) resource carried on an uplink control channel (see paragraph 0061; base station 105 may signal a UE 115 to transmit an uplink autonomous transmission or SR in a pre-
For claim 2, Luo teaches wherein, when there are a plurality of SR resources, the configuring, by the network device, of a mapping relationship between the SR resource and a plurality of uplink beam pairs for the terminal device comprises: mapping the plurality of SR resources to the plurality of uplink beam pairs, and notifying the terminal device of a mapping relationship between the plurality of SR resources and the plurality of uplink beam pairs; or when there is 
For claim 3, Luo teaches obtaining, by a terminal device, a scheduling request (SR) resource configured by a network device for the terminal device carried on an uplink control channel (see paragraph 0061; base station 105 may signal a UE 115 to transmit an uplink autonomous transmission or SR in a pre-configured time duration (e.g., RACH slot or other uplink slot) through a broadcast signal or RRC signaling); and obtaining, by the terminal device, a mapping relationship between the SR resource and a plurality of uplink beam pairs configured by the network device for the terminal device (see paragraph 0063; a SR may be configured in a time duration (e.g., uplink slot or subframe) assigned for physical random access channel (PRACH) or RACH transmissions. When using a directional access procedure, the PRACH/RACH resource may be paired with a downlink beam conveyed by synchronization signals (e.g., beam 
For claim 4, Luo teaches further comprising, sending, by the terminal device, a scheduling request by using the plurality of uplink beam pairs and a corresponding SR resource (see paragraph 0064; a UE 115 may transmit a SR to a base station 105 using a scheduled mode or an autonomous mode. In a scheduled mode, a UE 115 may convey the SR to a base station 105 along with another uplink message (e.g., a control message). In an autonomous mode, the UE 115 may transmit the SR on resources that are reserved for SR transmission and see paragraph 0071; base station 105-a may configure resources dedicated for SR transmissions, and UE 115-a may transmit a SR to base station 105-a on those resources).
For claim 7, Luo teaches a processor  (see paragraph 0167) adapted to: configure, for a terminal device, a scheduling request (SR) resource carried on an uplink control channel (see paragraph 0061; base station 105 may signal a UE 115 to transmit an uplink autonomous transmission or SR in a pre-configured time duration (e.g., RACH slot or other uplink slot) through a broadcast signal or RRC signaling and see paragraph 0071; base station 105-a may configure resources dedicated for SR transmissions, and UE 115-a may transmit a SR to base station 105-a on those resources); and configure a mapping relationship between the SR resource and a plurality of available uplink beam pairs for the terminal device (see paragraph 0063; a SR may be configured in a time duration (e.g., uplink slot or subframe) assigned for physical random access channel (PRACH) or RACH transmissions. When using a directional access procedure, the PRACH/RACH resource may be paired with a downlink beam conveyed by synchronization signals (e.g., beam pairing) and see paragraph 0073; the resources configured for SR transmissions may be indicated by or otherwise associated with a measurement reference signal 
For claim 8, Luo teaches wherein the processor is further adapted to: allocate the scheduling request SR resource carried on the uplink control channel to the terminal device (see paragraph 0063; a SR may be configured in a time duration (e.g., uplink slot or subframe) assigned for physical random access channel (PRACH) or RACH transmissions. When using a directional access procedure, the PRACH/RACH resource may be paired with a downlink beam conveyed by synchronization signals (e.g., beam pairing) and see paragraph 0073; the resources configured for SR transmissions may be indicated by or otherwise associated with a measurement reference signal or a synchronization).
For claim 9, Luo teaches  further comprising: a transmitter adapted to notify the terminal device of the allocated SR resource (see paragraph 0061; base station 105 may signal a UE 115 to transmit an uplink autonomous transmission or SR in a pre-configured time duration (e.g., RACH slot or other uplink slot) through a broadcast signal or RRC signaling and see paragraph 0063; a SR may be configured in a time duration (e.g., uplink slot or subframe) assigned for physical random access channel (PRACH) or RACH transmissions. When using a directional access procedure, the PRACH/RACH resource may be paired with a downlink beam conveyed 
For claim 10, Luo teaches   wherein, the processor is further adapted to map the SR resource to the plurality of uplink beam pairs; and the transmitter is further adapted to notify the terminal device of the mapping relationship between the SR resource and the plurality of uplink beam pairs (see paragraph 0061; base station 105 may signal a UE 115 to transmit an uplink autonomous transmission or SR in a pre-configured time duration (e.g., RACH slot or other uplink slot) through a broadcast signal or RRC signaling and see paragraph 0063; a SR may be configured in a time duration (e.g., uplink slot or subframe) assigned for physical random access channel (PRACH) or RACH transmissions. When using a directional access procedure, the PRACH/RACH resource may be paired with a downlink beam conveyed by synchronization signals (e.g., beam pairing) and see paragraph 0073; the resources configured for SR transmissions may be indicated by or otherwise associated with a measurement reference signal or a synchronization).
For claim 11, Luo teaches a receiver (see paragraph 0133) adapted to: obtain a scheduling request (SR) resource configured by a network device for the terminal device carried on an uplink control channel; and obtain a mapping relationship between the SR resource configured by the network device for the terminal device and a plurality of uplink beam pairs (see paragraph 0061; base station 105 may signal a UE 115 to transmit an uplink autonomous transmission or SR in a pre-configured time duration (e.g., RACH slot or other uplink slot) through a broadcast signal or RRC signaling); and a transmitter (see paragraph 0133) adapted to send a scheduling request by using the plurality of uplink beam pairs and a corresponding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 
Claim(s) 5, 6, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Ho et al. (US 2017/0142708 A1 hereinafter “Ho”).
For claim 5, Luo teaches all of the claimed subject matter with the exception of wherein, when a quantity of retransmission times of each SR corresponding to the plurality of uplink beams exceeds a maximum quantity of retransmission times, the terminal device releases all the SR resources.  Ho from the field of communications similar to that of Luo teaches the UE could not successfully request uplink (UL) resource from the eNB by sending a scheduling request (SR) to the eNB, and needs to resend the SR continuously. In such a case, if the retransmission number of one pending SR reaches a maximum number of SR transmission (e.g. the parameter dsr-TransMax defined in the 3GPP LTE specification), the UE notifies a radio resource control (RRC) to release allocated resources of a physical uplink control channel (PUCCH) and a sounding reference symbol (SRS), clears configured downlink assignments and uplink grants, and initiates a random access procedure (see paragraph 0009).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to have UE of Luo release the resources after a maximum number of SR transmission attempts as taught by Ho.  The motivation for doing this is to provide for an efficient system where resources are saved.
For claim 6, Luo teaches wherein the terminal device further initiates random access (see paragraph 0094; random access procedure).
For claim 12, Luo teaches all of the claimed subject matter with the exception of wherein, when a quantity of retransmission times of each SR corresponding to the plurality of uplink beams 
For claim 13, Luo teaches wherein the terminal device further initiates random access (see paragraph 0094; random access procedure).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 2018/0309496 A1), Ye (US 2018/0324820 A1), Malik et al. (US 2019/0082333 A1), John Wilson et al. (US 2019/0082438 A1), Kim et al. (US 2020/0036430 A1) and Intel Corporation (NPL/ “Scheduling request design for NR” R1-1610191) is/are cited to show a SCHEDULING REQUEST TRANSMISSION METHOD AND APPARATUS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464